DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant filed a response dated 10/27/2021 in which claims 1, 9, 17, and 36 have been amended, claims 2, 5-7, 10, 13-15, 18-19, 22-26, and 30-31 have been canceled, and new claim 37 has been added.  Thus, the claims 1, 3-4, 8-9, 11-12, 16-17, 20-21, 27-29, and 32-37 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 8-9, 11-12, 16-17, 20-21, 27-29, and 32-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of generating and transmitting a health insurance policy for one or more individuals without significantly more. 
Examiner has identified claim 1 as the representative claim that describes the claimed invention presented in independent claims 1, 9, 17, and 36.
Claim 1 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 1 recites a series of steps, e.g., receiving, by a training module executed within a server, a first set of health insurance claim data for a first group of individuals from a client device over a network, the first group of individuals representing enrollees of one or more first health insurance plans and the first set of health insurance claim data representing historic insurance claim information for each individual in the first group of individuals, wherein the first set of historic insurance claim information includes co-morbid conditions; separating, by the training module, the received first set of the training module, a set of Bayesian belief network (BBN) model candidates, wherein creating the set of BBN model candidates comprises: a) calculating distributions of discrete states for variables of the BBN network, b) generating a first BBN model by performing a preliminary modeling operation on the variables to identify appropriate machine learning parameters, c) generating a second BBN model by performing a global modeling operation to set the appropriate machine learning parameters and to observe variable relationships, d) generating a third BBN model by performing a naive modeling operation to identify a contribution of each of the variables, and e) generating a fourth BBN model by performing a focused modeling operation on a subset of the variables identified in at least one of the preliminary modeling operation, the global modeling operation, and the naive model operation, wherein the set of BBN model candidates comprises at least the first BBN model, the second BBN model, the third BBN model, and the fourth BBN model: assigning, by the training module, a score to each BBN model candidate of the set of BBN model candidates using a predetermined scoring method; selecting, by the training module, a BBN model from the set of BBN model candidates, the selected BBN model having the highest score among the set of BBN model candidates, wherein the selected BBN model is a screening BBN model to identify individuals having risk characteristics associated with a disorder or a cost BBN model to produce cost estimates with and without intervention or treatment of the disorder; validating, by the training module, the selected BBN model using the holdout set of claim data by generating a receiver operating characteristic (ROC) curve based on an outcome of the selected BBN model operated on the holdout set of claim data, and calculating an area under the curve (AUC) based on the ROC curve to evaluate predictive correctness of the selected BBN model given the holdout set of claim data; receiving, by a diagnostic module executed within the server, a second set of health insurance claim data for a second group of individuals from the client device over the network, the second group of individuals representing enrollees of one or more second health insurance plans; the diagnostic module, a subset of individuals in the second group of individuals having the risk characteristics associated with the disorder by performing a screening operation on the received second set of health insurance claim data using the screening BBN model; generating a health insurance policy for one or more individuals in the identified subset of individuals, wherein the health insurance policy is based on the screening operation; and transmitting the health insurance policy to the client device over the network.  These limitations (with the exception of italicized limitations) describe the abstract idea of generating and transmitting a health insurance policy for one or more individuals, which may correspond to a Certain Methods of Organizing Human Activity (fundamental economic practices or principles).  The additional limitations of a training module executed within a server, a client device over a network, a diagnostic module do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 1 recites an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitation of a training module executed within a server, a client device over a network, a diagnostic module result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a training module executed within a server, a client device over a network, a diagnostic module result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a training module executed within a server, a client device over a network, a diagnostic module are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)).  The network limitation is a field of use limitation (MPEP 2106.05(h)).  The limitation (with the exception of italicized limitations) receiving, by a training module executed within a server, a first set of health insurance claim data for a first group of individuals from a client device over a network, the first group of individuals representing enrollees of one or more first health insurance plans and the first set of health a diagnostic module executed within the server, a second set of health insurance claim data for a second group of individuals from the client device over the network, the second group of individuals representing enrollees of one or more second health insurance plans; and transmitting a diagnostic report including the identified subset of individuals or the produced cost estimates to the client device over the network which amounts to mere data gathering, which is a form of insignificant extra-solution activity.  These additional elements are no more than mere instructions to apply the exception using a generic computer arrangement.  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitation of a training module executed within a server, a client device over a network, a diagnostic module result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a training module executed within a server, a client device over a network, a diagnostic module are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements.  The limitations, which have been identified as insignificant extra-solution activity in Step 2A, should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The specification describes the additional limitations of a training module executed within a server, a client device over a network, a diagnostic module to be a generic computer and the court cases cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner.  Thus, these limitations are well-understood, routine, and conventional in the field.  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 1 is not patent eligible.
Similar arguments can be extended to other independent claims 9, 17, and 36 and hence the claims 9, 17, and 36 are rejected on similar grounds as claim 1.  Thus, the claims 1, 9, 17, and 36 are directed to an abstract idea.
Dependent claims 3-4, 8, 11-12, 16, 20-21, 27-29, 32-35, and 37 further define the abstract idea that is present in their respective independent claims 1, 9, 17, and 36 and thus correspond to a Certain Methods of Organizing Human Activity and hence are abstract in nature for the reason presented above.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 1, 3-4, 8-9, 11-12, 16-17, 20-21, 27-29, and 32-37 are not patent-eligible.
Response to Arguments
Applicant's arguments filed dated 10/27/2021 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1, 3-4, 8-9, 11-12, 16-17, 20-21, 27-29, and 32-36 under 35 U.S.C. 101, Applicant states that the claimed invention solve a technical problem by providing fast and efficient computer-implemented methods for screening health insurance applicants and generating policies that are cost-effective.
Examiner respectfully disagrees and notes that mere automation of a manual process is not sufficient to show an improvement in computer-functionality (Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017)).  The improvements are associated with the use of computer and is not driven by applying the abstract idea on a computer.  Moreover, these benefits are available with the use of computer and is not necessarily associated with the claimed invention.  Thus, these arguments are not persuasive.
Applicant also states that the present claims should be found to integrate any alleged judicial exception into a practical application.  Indeed, these claims recite a complex process by which health insurance claim data is used to generate a set of at least four Bayesian belief network (BBN) model candidates using a different methodology for each candidate.  
Examiner notes that the claims make use of different Bayesian belief network (BBN) model candidates to generate insurance policies that are cost-effective and which can be used to more efficiently allocate limited healthcare resources.  Generating insurance policies is an abstract concepts and use of different model candidates is nothing more than using abstract concepts.  There is no technology improvement as a result of generating insurance policies.  The cost effective nature of the generated insurance policies is an improvement to an abstract idea and not to technology.  Improvement to an abstract idea is not sufficient to integrate the abstract idea into a practical application.  Thus, these arguments are not persuasive.
Applicant also states that it would be highly impractical (if not essentially impossible) for one to perform this complex sequence of steps using a realistic data set – for even a single BBN model – by the human mind.  Even with the addition of pencil and paper, this exercise remains extremely impractical.  As such, the present claims are not directed to mental processes and instead are analogous to the claims found to be eligible in McRO, and in similar cases that have applied and followed this guidance from the Federal Circuit.
Examiner notes that these arguments are moot as the abstract idea identified in the rejection as presented above correspond to a Certain Methods of Organizing Human Activity.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693